DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2020 and 8/27/2020 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 5/27/2020.  These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure in the specification appears to be part of the ECU, as being 1) a section 52 for the detection part 61, and 2) a section 51 used to control operations of the control valve within the ECU. The specification further states that functions provided by the ECU may be maintained by software, hardware, or a combination of both hardware and software.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 9 is objected to because of the following informalities: the appropriate punctuation should be added to the last line of the claim as follows; - -closed by the electric control valve. - -.  Appropriate correction is required.
                   		Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1, 2, 3, 5,12 and 13 recite the limitation “open rate” which is unclear if “rate” should be - -distance - - or - -location - -. It is unclear if the limitation “rate” intends to define the moving speed of the valve structure of the distance the valve is away from the opening of the flow path.
Claim 1 recites “to operate in the valve closing direction to a predetermined open rate”, which is unclear if the valve is being operated toward the closing direction based on a speed/velocity of the valve based on some “predetermined open rate”, or does it intend to define that the valve is operated in the valve closing direction to a predetermined open position.
Claim 2 recites the limitation “to operate in the valve closing direction so that the open rate of the tank passage is regulated to gradually decrease” which is unclear as to what speed rate of the valve would meet the limitation “gradually”. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “the control part controls the electric control valve in a valve closing 
Claim 12 recites the limitation “to prevent the open rate of the tank passage from being decreased” which is unclear as to which “open rate” is intended to be defined.
Appropriate correction is required.
Claims 12 and 13 are indefinite under 35 U.S.C. 112 second paragraph as reciting both an apparatus and method step in a single claim (12). IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005);  Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). See MPEP 2173.05(p, II)[R-10-2019].   Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 12 and 13 are rejected under 35 U.S.C. 101 the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, the claim is directed to neither a “process” nor a “machine” but rather embraces or overlaps two different 

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Wolf et al. (US 20190047406). The claims being rejected as best understood based on the 112’s above.
Regarding claim 1, Wolf et al. disclose a fuel tank system (see Fig. 1) comprising: a tank passage (the passage through 22,13 and leading to 40) having one end connected to a fuel tank (10), which stores fuel; 
a canister (40) connected to an other end of the tank passage for adsorbing evaporated fuel generated by evaporation of the fuel in the fuel tank; an electric control valve (22) operable with current supply for controlling an amount of fluid flowing through the tank passage by varying an open rate of the tank passage (para.0077 “valve 22 is 
a fill-up detection part (the portion of 60 communicating with 13) for detecting that the fuel tank is filled up with fuel based on a fuel level in the fuel tank without detecting an inner pressure of the fuel tank (para.0068-0070, level sensor 13 communicates with control 60 which then sends a signal to at least one actuator 20-25,44); and 
a control part (the portion of 60 communicating with 22) for controlling an operation of the electric control valve, wherein the control part controls the electric control valve in a valve closing direction to decrease the open rate of the tank passage, when the fill-up detection part detects that the fuel tank is filled up with fuel (para.0076, “upon receiving a filling stop signal…”), and wherein: the control part controls the electric control valve to operate in the valve closing direction to a predetermined open rate (para.0076, “valve 22 is open during refueling…”, then “upon receiving a filling stop signal” … “valve 22 closes”), which is larger than 0 but smaller than a maximum open rate (since the valve moves to close, the valve moves at some rate which is considered as being larger than zero, further, it is noted that the valve 22 is also adjustable “between open and closed positions” and therefore if the intent is that the valve is to stop at some point between an open and closed position, then this adjustable function would meet the limitations of being larger than “0 but smaller than a maximum open rate”), when the fill-up detection part detects that the fuel tank is filled up with fuel (para.0076, “upon receiving a filling stop signal…”).
Regarding claim 2, Wolf et al. disclose a fuel tank system (see Fig. 1) comprising: a tank passage (the passage through 22,13 and leading to 40) having one end connected to a fuel tank (10), which stores fuel; 
a canister (40) connected to an other end of the tank passage for adsorbing evaporated fuel generated by evaporation of the fuel in the fuel tank; 
an electric control valve (22) operable with current supply for controlling an amount of fluid flowing through the tank passage by varying an open rate of the tank passage (para.0077 “valve 22 is electrically and/or electromagnetically actuable/adjustable between an open position and a closed position”); 
a fill-up detection part (the portion of 60 communicating with 13) for detecting that the fuel tank is filled up with fuel based on a fuel level in the fuel tank without detecting an inner pressure of the fuel tank (para.0068-0070, level sensor 13 communicates with control 60 which then sends a signal to at least one actuator 20-25,44); and 
a control part (the portion of 60 communicating with 22) for controlling an operation of the electric control valve, wherein the control part controls the electric control valve in a valve closing direction to decrease the open rate of the tank passage, when the fill-up detection part detects that the fuel tank is filled up with fuel (para.0076, “valve 22 is open during refueling…”, then “upon receiving a filling stop signal” … “valve 22 closes”), and 
wherein: the control part controls the electric control valve to operate in the valve closing direction so that the open rate of the tank passage is regulated to gradually decrease, when the fill-up detection part detects that the fuel tank is filled up with fuel (it is unclear if this feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required or is required).
Regarding claim 3, Wolf et al. disclose the fuel tank system according to claim 2, wherein the control part is configured to vary a current supplied to the electric control valve to gradually decrease the open rate of the tank passage (the control part is configured to vary a current supplied to the electric control since in para.0077 “valve 22 is electrically and/or electromagnetically actuable/adjustable between an open position and a closed position”).
Regarding claim 4, Wolf et al. disclose the control part is configured to control the electric control valve to a maximum open rate (para.0076, “valve 22 is open …” is 
Regarding claim 5, Wolf et al. disclose the fuel tank system according to claim 2, wherein the control part is configured to control the electric control valve to a maximum open rate when refilling of fuel is started and maintains the maximum open rate until the fuel tank is filled up with fuel (the maximum open rate is considered as occurring when the valve is open, para.0076, “valve 22 is open during the refueling”, in this case the valve does not move until “upon receiving a filling stop signal” … “valve 22 closes”).
Regarding claim 6, Wolf et al. disclose the electric control valve is provided in the tank passage between the fuel tank and the canister at a position separated from the fuel tank, respectively (valve 22 is pointed to as shown in Fig. 1 as being offset from a flange connected to the tank).
Regarding claim 7, Wolf et al. disclose the electric control valve is provided in the tank passage between the fuel tank and the canister at a position separated from the fuel tank, respectively (valve 22 is pointed to as shown in Fig. 1 as being offset from a flange connected to the tank).
Regarding claim 8, Wolf et al. disclose a gas pump nozzle (91) provided to refill the fuel tank with fuel and including a pressure sensor (the inherent built-in check valve in the nozzle as is old and well known in the art, see Harris US 5056570, nozzle 75 with shutoff feature col. 8, lns. 63-67) therein for automatically stopping refilling when the pressure sensor detects a rise of the inner pressure of the fuel tank after the tank passage is closed by the electric control valve (para.0076).
Regarding claim 9, Wolf et al. disclose a gas pump nozzle (91) provided to refill the fuel tank with fuel and including a pressure sensor (the inherent built-in check valve in the nozzle as is old and well known in the art, see Harris US 5056570, nozzle 75 with shutoff feature col. 8,lns. 63-67) therein for automatically stopping refilling when the pressure sensor detects a rise of the inner pressure of the fuel tank after the tank passage is closed by the electric control valve (para.0076).
Regarding claim 10, Wolf et al. disclose the control part (60) is configured to control the electric control valve in a valve opening direction to increase the open rate of the tank passage from an open rate 0, when filling the fuel tank with fuel is started (para.0076, “valve 22 is open during the refueling”).
Regarding claim 11, Wolf et al. disclose the control part (60) is configured to control the electric control valve in a valve opening direction to increase the open rate of the tank passage from an open rate 0, when filling the fuel tank with fuel is started (para.0076, “valve 22 is open during the refueling”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. ‘406 in view of Reddy (US 5884610).   The claims are being rejected as best understood, based on the above 112 rejections.
Regarding claim 12, Wolf et al. disclose a fuel tank system (see Fig. 1) comprising: a tank passage (the passage through 22,13 and leading to 40) having one end connected to a fuel tank (10), which stores fuel; 
a canister (40) connected to an other end of the tank passage for adsorbing evaporated fuel generated by evaporation of the fuel in the fuel tank; 
an electric control valve (22) operable with current supply for controlling an amount of fluid flowing through the tank passage by varying an open rate of the tank 
a control part (the portion of 60 communicating with valve 22) configured to control an operation of the electric control valve by execution of processing of: 
opening the electric control valve in a valve opening direction to increase the open rate of the tank passage from a zero open rate to a first predetermined open rate, when filling the fuel tank with fuel is started (para.0076, “valve 22 is open during refueling…”).
Wolf et al. is silent to having the function of closing the electric control valve in a valve closing direction to decrease the open rate of the tank passage from the first predetermined open rate to a second open rate larger than the zero open rate, when fill-up of the fuel in the fuel tank is detected; and 
maintaining the electric control valve to maintain the second open rate of the tank passage thereby to prevent the open rate of the tank passage from being decreased to the zero open rate in an immediate response to a detection of the fill-up.
Reddy teaches the use of a fuel system using a level sensor (44, col. 3, lns. 35-67) having a controller 50 using a series of control operations (col. 4, lns. 1-13) which is capable of closing the electric control valve in a valve closing direction to decrease the open rate of the tank passage from the first predetermined open rate to a second open rate (a degree of opening consistent with a purge schedule, col. 4, lns. 1-13) larger than the zero open rate, when fill-up of the fuel in the fuel tank is detected; and 
maintaining the electric control valve to maintain the second open rate of the tank passage (the operations are carried out …every ten milliseconds, col. 4, lns. 20-28) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the series of control operations as taught by Reddy into the device of Wolf et al., to have a system where closing the electric control valve in a valve closing direction to decrease the open rate of the tank passage from the first predetermined open rate to a second open rate larger than the zero open rate, when fill-up of the fuel in the fuel tank is detected; and maintaining the electric control valve to maintain the second open rate of the tank passage thereby to prevent the open rate of the tank passage from being decreased to the zero open rate in an immediate response to a detection of the fill-up, in order to “determine its RVP … for improved performance and for increased diagnostic integrity” Reddy col. 1, lns. 13-20).

Regarding claim 13, Wolf et al. disclose the first predetermined open rate is a maximum open rate of the tank passage (at the time the valve 22 is open for fueling it is considered to be a maximum open rate); and the control part (the portion of 60 communicating with valve 22) is configured to execute processing of maintaining the maximum open rate until the fill-up of fuel in the fuel tank is detected (para.0076, “valve 22 is open during the refueling”).





Should the rejection(s) above not be found persuasive, the following rejection is given.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. ‘406.
Regarding claim 6, Wolf et al. disclose the electric control valve is provided in the tank passage between the fuel tank and the canister  because the valve closes communication fluidically to the carbon filter 80), although is silent that the position of the valve is separated from the fuel tank. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to situate the position of the valve as being separate from the tank, in order to align the valve in a position where it may not interfere with other supporting structural strength features of the vehicle that would affect safety, and since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 7, Wolf et al. disclose the electric control valve is provided in the tank passage between the fuel tank and the canister  because the valve closes communication fluidically to the carbon filter 80), although is silent that the position of the valve is separated from the fuel tank.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to situate the position of the valve as being separate from the tank, in order to align the valve in a position where it may not interfere with other supporting structural strength features of the vehicle that would affect safety, and since it has been held that rearranging parts of an invention involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753